602 A.2d 551 (1992)
Robert M. PAOLISSI, et al.
v.
Christopher J. FLEMING, et al.
No. 91-130-Appeal.
Supreme Court of Rhode Island.
February 27, 1992.
Michael P. DiBiase, Providence, for plaintiffs.
John Voorhees, Julio Mazzolli, Special Asst. Atty. Gen., Providence, for defendants.

ORDER
This case came before a three-member panel of this court for oral argument on February 18, 1992, pursuant to an order directing both parties to appear and show cause why the appeal should not be summarily decided. The defendants, Christopher J. Fleming and Nancy Fleming, appeal from the trial justice's granting of plaintiffs' motion for preliminary injunction which enjoins the Flemings from obstructing a portion of a driveway providing access to plaintiffs' home.
A trial justice's decision to grant a preliminary injunction will not be disturbed absent a showing of abuse of discretion. Leone v. Town of New Shoreham, 534 A.2d 871, 873 (R.I. 1987). The primary factors a trial justice must consider in granting a preliminary injunction are a showing of irreparable harm to plaintiff, plaintiff's substantial likelihood of success on the merits, balancing the parties interests, and preserving the status quo. Id. A review of the trial justice's decision shows that he took all of these factors into consideration.
Accordingly the defendants' appeal is denied and dismissed. The judgment of the Superior Court is affirmed and the case is remanded with instructions to expedite the proceedings.
FAY, C.J., and WEISBERGER, J., did not participate.